Citation Nr: 0312705	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  99-09 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to service connection for elevated 
cholesterol.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The veteran served on active duty from February 1964 to 
November 1990.  

This appeal has arisen from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in Reno, 
Nevada (the RO).

The issues of entitlement to service connection for elevated 
cholesterol, superficial phlebitis, a disability manifested 
by rectal bleeding and gout were remanded by the Board of 
Veterans' Appeals (the Board) in April 2001 to the RO for 
additional development, to include VA examinations and nexus 
opinions.  After development was undertaken, a December 2002 
RO rating decision granted entitlement to service connection 
for superficial varicosities, claimed as phlebitis, and for 
internal hemorrhoids, claimed as rectal bleeding.  Because 
service connection has been granted for superficial 
varicosities of the left leg and for internal hemorrhoids, 
those issues have been resolved.

The RO was also to contact the veteran to determine whether 
he desired a personal hearing before a member of the Board.  
A July 2002 letter to the veteran asked him whether he 
desired a hearing before a member of the Board.  The veteran 
was informed in the letter that if VA did not receive a 
response within the next 60 days, the Board would assume that 
he did not wish to have a hearing.  Since no response was 
received from the veteran within the 60 day period, the Board 
concludes that the veteran does not want a personal hearing 
before a member of the Board.

The Board will move on to adjudication of the issue of 
entitlement to service connection for gout.  The issue of 
entitlement to service connection for elevated cholesterol 
will be addressed in the remand portion of this action.


FINDINGS OF FACT

1.  There is no competent medical evidence of gout during the 
veteran's military service.

2.  Gout was initially diagnosed in 1993.

3.  The competent medical evidence of record indicates that 
the veteran's gout is not etiologically related to his 
military service.


CONCLUSION OF LAW

Gout was not incurred in or aggravated by service and may not 
be so presumed.  38 U.S.C.A. §§ 1101, 1110,, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for gout.  In substance, 
he contends that he has gout that began in service. 

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The relevant law and regulations will then be 
briefly set forth.  Finally, the Board will analyze the 
veteran's claim and render a decision.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)].  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45, 620 (August 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  
Consequently, the regulations are accordingly applicable to 
this case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) 
[the Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct 
ways:  standard of review, notice and duty to assist.  The 
Board will now address these concepts within the context 
of the circumstances presented in this case.  

Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by 
the VCAA.  The current standard of review for all claims 
is as follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. § 3.102 
(2002).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the United States Court of Appeals for Veterans 
Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

Although the veteran's claim was initially denied by VA as 
not well grounded in the January 1999 Statement of the Case, 
prior to the enactment of the VCAA, the veteran was sent a 
letter by VA in July 2002 explaining the changes mandated by 
the VCAA, and the RO denied service connection for gout based 
on the substantive merits of the claim in a January 2003 
Supplemental Statement of the Case.  Thus, any deficiency 
pertaining to the application of the current standard of 
review has been rectified.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The Board will apply the current standard of 
review in evaluating the veteran's claim below.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) [a letter from VA to a claimant describing evidence 
potentially helpful to the claimant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively 
satisfied.  The Board observes that the veteran was notified 
by the April 2001 Board remand and the January 2003 
Supplemental Statement of the Case of the pertinent law and 
regulations.  Moreover, a letter was sent to the veteran in 
July 2002, with a copy to his representative, which 
specifically referenced the VCAA.  Crucially, the veteran was 
informed by the RO by means of the July 2002 letter as to 
what evidence he was required to provide and what evidence VA 
would attempt to obtain on his behalf.  The letter explained 
that VA would obtain government records and would make 
reasonable efforts to help him get other relevant evidence, 
such as private medical records, employment records, etc., 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
Further, he was advised that it remained his responsibility 
to ensure that VA received the relevant nongovernmental 
records.  The veteran was given 60 days from the date of the 
letter to respond.  The veteran did not submit any additional 
evidence.

The Board believes that the recent holding of Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs (DAV), Nos. 02-7304, -7305, -7316 (Fed. 
Cir., May 1, 2003) does not conflict with its decision in 
this case because the veteran has been requested to submit 
additional evidence and has not responded.  

In short, the Board finds that the veteran has been amply 
notified of the requirements of law in connection with his 
claim of entitlement to service connection for gout.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  

With respect to VA's duty to assist, the Board notes that the 
evidence on file includes the veteran's medical records and 
post-service medical records, including a VA examination 
report dated in September 2002.

The Board knows of no available pertinent evidence not 
currently on file.  The veteran has not identified any 
pertinent evidence that is not currently on file.  As noted 
above, a letter sent to the veteran in July 2002 requested 
that he provide the names, addresses, and approximate dates 
of treatment for any health care providers, VA and non-VA, 
who might possess additional medical records pertinent to his 
claims for service connection for gout.  He failed to 
respond.

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  His 
accredited representative has submitted argument on his 
behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law. 

Relevant Law and Regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  In addition, service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) 
(2002).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).



Factual background

Although service medical records reveal complaints of foot 
and ankle pain, gout was never diagnosed in service.  Pain in 
the right foot was diagnosed as Morton's neuroma in May 1982.  
The veteran complained of right ankle pain in March 1987; 
uric acid level was 6.9 mg/dl on laboratory studies.  The 
veteran's retirement physical examination in May 1990 was 
pertinently normal. He left service in November 1990.  

Medical records dated in May 1993 reveal that the veteran was 
seen for left foot pain; uric acid was 7.8, and an assessment 
of rule out gout was made.  Uric acid was elevated at 9.5 in 
December 1996; the assessment was history of gout.  The 
impression in September 1997 was rule out gout, and the 
assessment in March 1998 was gout of the left ankle.  

When examined by VA in September 2002, which included a 
review of the claims file, physical examination, including X-
rays of the feet and ankles, did not reveal any abnormality.  
The diagnosis was intermittent gouty arthritis involving the 
feet, ankles, knees, left hand, and left elbow without 
current joint destruction or inflammation.  According to 
Addendums from the VA examiner in November and December 2002, 
the veteran's gout is a metabolic condition that is related 
to his advancing age and is not etiologically related to his 
military service.

Analysis

The veteran has, in substance, contended that his gout began 
in service in 1984 and has continued to bother him since.

As previously noted, in order to establish service connection 
for the claimed disorder, there must be (1) evidence of a 
current disability; (2) evidence of the incurrence or 
aggravation of a disease or injury in active service; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Although there is recent evidence that the veteran has gout, 
satisfying Hickson element (1), current disability, there is 
a lack of evidence of Hickson elements (2) and (3), in-
service incurrence and a medical nexus.  

With respect to Hickson element (2), in-service incurrence, 
there is no evidence of gout in service or during the one 
year presumptive period after service.   

Although the veteran testified at a personal hearing at the 
RO in September 1999 that he began having problems with gout 
in service (hearing transcript page 1), and there are 
September 1999 statements on file from two supervisors at 
work, it is now well established that a lay person without 
medical training, such as the veteran, is not competent to 
opine on medical matters such as diagnosis, date of onset or 
cause of a claimed disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

Similarly, although the veteran has contended that he had 
gout in service in March 1987, as evidence by the uric acid 
level of 6.9, he is not competent to interpret laboratory 
reports or to render a self diagnosis.  The Board observes in 
passing that the evidence of record indicates that normal 
range was from 2.5 to 8.0 mg/dl.  See laboratory studies 
dated in December 1996.

With respect to Hickson element (3), medical nexus, there is 
no competent medical nexus in the veteran's favor of record.  
In fact, the only medical nexus opinions on file, in November 
and December 2002, are against the veteran's claim.  As noted 
above, the veteran himself is not competent to provide a 
nexus opinion.  

In summary, for the reasons and bases expressed above, in the 
absence of evidence of gout in service and competent medical 
nexus evidence, the Board concludes that a preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for gout.  The benefit sought on appeal is 
accordingly denied.


ORDER

Service connection for gout is denied.


REMAND

In its April 2001 remand, the Board requested a VA 
examination to determine the nature and etiology of several 
disorders claimed by the veteran, including elevated 
cholesterol.  If elevated cholesterol was identified, the 
examiner was to opine as to whether that constituted a 
disability or was merely a laboratory finding.  Although 
October 2002 blood tests in fact showed an elevated 
cholesterol level of 253 mg/dl, no opinion was provided as to 
whether that constituted a disability or was merely a 
laboratory finding.   

The Board may not base a decision on its own unsubstantiated 
medical conclusions. See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  The purpose of the Board's remand was in 
part to obtain a medical opinion which either identified or 
ruled out elevated cholesterol as a disability for which 
service connection may be granted.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection may not be 
granted unless a current disability exists].

The Court has held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).  In the 
veteran's case, VA examination in October 2002 did not comply 
with the Board's directive to obtain a nexus opinion on the 
veteran's elevated cholesterol level.  Because the RO has not 
fulfilled its obligations, it would potentially be 
prejudicial to the veteran if the Board were to proceed with 
a decision at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  



Consequently, the case is REMANDED to the RO for the 
following actions:

1.  The RO should refer the veteran's VA 
claims folder to an appropriate medical 
specialist to determine the nature of the 
veteran's elevated cholesterol.  The 
reviewing physician should provide an 
opinion as to whether the veteran's 
elevated cholesterol constitutes a 
disability or is merely a laboratory 
finding.  

2.  After the above action has been 
completed, the RO should readjudicate the 
veteran's claim for entitlement to 
service connection for elevated 
cholesterol.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
Supplemental Statement of the Case and an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the veteran until he is otherwise 
notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



